Citation Nr: 1417693	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from March 1963 to March 1965 and from September 1969 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, PA.  


REMAND

The Veteran is claiming that his current hearing loss is etiologically linked to his active duty service in Vietnam.  At the time of a March 2013 VA examination, he reported he was exposed to acoustic trauma from small arms fire and other gun fire while serving in the artillery and as a track mechanic.  He reported factory work post-service.  

The Veteran testified before the Board in January 2014, that he was exposed to noise while firing the M1 rifle and the 105 and 155 howitzers without hearing protection during active duty.  After being around the guns, he noticed pressure in his ears that would muffle what people said.  The muffling somewhat went away with time.  This recurred when he was exposed to guns firing.  He was also exposed to the noise from diesel engines.  After service he worked in a factory but used hearing protection.  

The Veteran underwent a VA examination in March 2013 to determine the nature and extent of his hearing loss.  The Veteran informed the examiner that his hearing loss began in 1963 as a result of exposure to small arms fire.  The examiner diagnosed hearing loss for VA purposes but opined that it was not etiologically linked to the Veteran's active duty service.  The rationale provided was that hearing screenings in the Veteran's service treatment records between 1969 and 1972 document hearing thresholds within normal limits for VA rating purposes.  Significantly, the examiner did not address the Veteran's report of experiencing hearing loss symptomology while on active duty when formulating the etiology opinion.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing muffled hearing after exposure to the firing of guns in service and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's assertions in this regard constitute competent evidence which cannot be overlooked.  

Accordingly, the opinion March 2013 etiology opinion is inadequate, as the examiner did not consider or address the Veteran's lay statements that a decrease in his hearing during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Furthermore, the examiner did not address the audiological data generated during the Veteran's first period of active duty service.  

Based on the above, the Board finds the Veteran should be afforded another VA examination to determine the etiology of his current hearing loss which takes into account all the pertinent evidence of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After accomplishing the above development to the extent possible, the Veteran must be afforded an appropriate VA examination to determine whether any previously or currently diagnosed hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiogram.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any degree of currently or previously diagnosed hearing loss is related to the Veteran's active duty service.  The examiner cannot base this opinion entirely on the lack of medical evidence, but must also consider the Veteran's statements as to the symptoms he experienced both in service and subsequent to service discharge. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


